Citation Nr: 1508671	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  11-26 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 50 percent from October 1, 2009, to February 25, 2010, for anxiety disorder with major depressive disorder.

3.  Entitlement to a rating in excess of 70 percent from February 26, 2010, to December 23, 2013, for anxiety disorder, major depressive disorder and traumatic brain injury with cognitive disorder.  


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Esquire



ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to September 2009.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction over this appeal was subsequently transferred to the RO in Waco, Texas.  

The October 2010 rating decision denied a rating in excess of 50 percent for anxiety disorder with major depressive disorder and also denied service connection for PTSD.  The Veteran has perfected appeals as to both decisions.  In November 2013, the RO combined the rating for the anxiety disorder and major depressive disorder with the Veteran's traumatic brain injury with cognitive disorder and increased the rating to 70 percent, effective from February 26, 2010.  In April 2014, the RO restyled the increased rating psychiatric claim as entitlement to an increased rating for major depressive disorder, with generalized anxiety disorder and traumatic brain injury with unspecified neurocognitive disorder and granted an increased rating to 100 percent, effective from December 24, 2013.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The issue of whether a December 7, 2010, rating decision contained clear and unmistakable error raised in a November 2014 statement from the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

REMAND

On November 1, 2014, the Veteran was informed that he was scheduled for a video conference hearing on December 2, 2014.  On November 20, 2014, the Veteran's representative submitted a VA Form 21-22 documenting that he was to be the attorney of record for the Veteran.  For a short time prior to that, the Veteran's representative was the Texas Veterans Commission.  On November 26, 2014, the Veteran's representative requested that the December 2, 2014, hearing be rescheduled as he was not provided with notice of this hearing until informed of it by the Veteran on November 18, 2014.  

The Veteran or his representative may request a change in the hearing date in writing within 60 days of the date of the notification letter or not later than two weeks prior to the scheduled hearing date, whichever is earlier.  38 C.F.R. §§ 20.702(c)(1).  After the timeframe described, the hearing date becomes fixed and an extension of time for appearance at a hearing will only be granted for good cause.  38 C.F.R. §§ 20.702(c)(2).  In the current case, based on the information included in the representative's request, the Board finds that good cause has been shown and that the Veteran's requested video conference hearing should be rescheduled.  

Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a video conference hearing in accordance with the docket number of his appeal.
 

						(CONTINUED ON NEXT PAGE)



No action is required of the appellant until he is otherwise notified but he and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




